Citation Nr: 0116213	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  95-26 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for the service-connected fracture of the right 
femoral neck with right femoral cutaneous nerve involvement.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 8, 1978 to March 
4, 1982, from December 27, 1990 to June 31, 1991, from 
December 23, 1991 to May 8, 1992 and from June 4 to July 15, 
1994.

This appeal arose from a February 1995 rating action of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO), which awarded service connection for a 
fracture of the right femoral neck with right femoral 
cutaneous nerve involvement; this disorder was assigned a 20 
percent disability evaluation, effective July 16, 1994.


FINDING OF FACT

The veteran's service-connected fracture of the right femoral 
neck with right femoral cutaneous nerve involvement is 
manifested by nonunion of the right femoral neck.


CONCLUSION OF LAW

The criteria for an initial evaluation of 60 percent for the 
service-connected fracture of the right femoral neck with 
right femoral cutaneous nerve involvement have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321(b)(1), Part 
4, including §§ 4.1, 4.2, 4.7, Code 5255 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes two 
VA examination reports, all of which the Board finds to be 
adequate for rating purposes, as well as military 
evaluations, the report of a military Physical Evaluation 
Board (PEB) and various outpatient treatment records.  No 
additional pertinent evidence has been identified by the 
veteran, and the Board therefore finds that the record as it 
stands is complete and adequate for appellate review.  
Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to an initial 
evaluation in excess of 20 percent for the service-connected 
fracture of the right femoral neck with right femoral 
cutaneous nerve involvement.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
supplemental statements of the case and letters have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

According to 38 C.F.R. Part 4, Code 5255 (2000), a 20 percent 
disability evaluation is warranted for malunion of the femur 
with moderate knee or hip disability.  A 30 percent 
evaluation requires malunion with marked knee or hip 
disability.  A 60 percent evaluation requires fracture of the 
surgical neck of the femur with false joint or fracture of 
the shaft or anatomical neck of the femur with nonunion, 
without loose motion and with weightbearing preserved with 
the aid of a brace.  An 80 percent evaluation requires 
fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture).

The veteran's service medical records indicate that he 
developed pain in his right hip in June 1992; he was 
initially diagnosed as having low back pain, for which he was 
prescribed Motrin.  In July 1992, while descending a single 
step, he sustained a fracture of the right femoral neck.  He 
was transferred to a VA hospital where he underwent open 
reduction and internal fixation of the femoral neck fracture 
the following day.  He was then discharged to convalescent 
leave; during this leave, he developed a high fever and was 
placed on Septra by a local physician.  Follow-up about six 
weeks later with an orthopedist indicated that the fracture 
was not healing well and that the alignment was in question.  
He was then transferred for possible surgical revision; 
however, he developed a deep venous thrombosis in his right 
lower extremity from the prolonged immobilization.  He 
transferred to another facility, where he underwent a 
Greenfield filter placement, as well as a second hip 
procedure (revision open reduction and internal fixation with 
iliac crest bone grafts harvested from the right side).  He 
was again discharged to convalescent leave; by November 1992, 
it was noted that he was not healing well.  He had also 
developed another deep venous thrombosis on that side.  He 
was treated with Coumadin and underwent a third procedure, 
which included a subtrochanteric osteotomy with new fixation 
and a left iliac crest bone graft plus allograft.  He 
subsequently developed osteomyelitis, which was treated with 
various antibiotics.  He remained on crutches for 
approximately a year after this final surgery, at which time 
he began to use a cane.

The veteran was afforded a VA examination in November 1994.  
At that time, he complained of numbness in the distribution 
of the femoral cutaneous nerve.  Flexion of the right hip was 
to 125 degrees; abduction was to 45 degrees; internal 
rotation was to 60 degrees; and external rotation was to 90 
degrees.  Reflexes were normal, although his gait was noted 
to be unstable.

Another VA examination of the veteran was conducted in 
February 1997.  He complained of continuous pain in the right 
hip.  He stated that the severity of the pain would vary from 
day to day, depending on the amount of activity in which he 
engaged.  He indicated that he had some numbness in the area 
of the lateral femoral nerve.  The physical examination found 
no tenderness over the right hip and commented that range of 
motion was entirely normal.  An EMG and nerve conduction 
studies of the right lower extremity were within normal 
limits.  An x-ray revealed the presence of a fixation screw 
with plate and screws through the femoral neck and proximal 
femur.  A single screw was identified through the greater 
trochanter into the femoral neck.  The impressions were old 
fracture of the right femoral neck; and numbness of the right 
thigh, no cause found.

The veteran was examined at an Air Force facility in February 
1999.  At the time of this examination, he noted that he was 
unable to run or do any vigorous activities secondary to his 
right hip symptoms.  He stated that he would develop cramping 
in the right lower extremity and would experience significant 
calf swelling.  This would limit his ability to either sit or 
stand for prolonged periods of time.  The evaluation noted 
that he was walking with a slight limp.  The right hip had a 
well healed lateral incision, which showed no signs of 
drainage or erythema.  Flexion of the right hip was to 90 
degrees; internal rotation was to 5 degrees; external 
rotation was to 15 degrees; adduction was to 15 degrees; and 
abduction was to 25 degrees, with pain.  An x-ray revealed a 
healed subtrochanteric osteotomy and a preserved femoral head 
with early degenerative changes in the right hip joint.  The 
examiner noted that the veteran would never be able to return 
to active duty with the Marine Corps because of his hip.  It 
was also commented that he would probably need additional 
surgery, most likely a total hip arthroplasty.  The diagnoses 
were status post right femoral neck fracture; status post 
nonunion right femoral neck fracture; and status post 
osteomyelitis right femoral neck fracture.  A March 9, 1999 
PEB diagnosed nonunion of the right femoral neck.

After a careful review of the evidence of record, it is found 
that an evaluation of 60 percent since the original grant of 
service connection for a fracture of the right femoral neck 
with right femoral cutaneous nerve involvement is warranted.  
The evidence currently of record clearly indicates that the 
veteran suffers from a nonunion of the right femoral neck 
following his inservice fracture.  Therefore, entitlement to 
a 60 percent disability evaluation is justified.  However, it 
is found that an 80 percent evaluation is not warranted at 
this time since this evidence does not demonstrate that loose 
motion is present (spiral or oblique fracture).  

As a consequence, it is found that the evidence supports a 
grant of a 60 percent schedular disability evaluation for the 
service-connected fracture of the right femoral neck with 
right femoral cutaneous nerve involvement.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The schedular evaluation assigned in this case for the 
appellant's fracture of the right femoral neck with right 
femoral cutaneous nerve involvement is not inadequate.  As 
the schedular criteria provide a basis to award increased 
compensation for the fracture of the right femoral neck with 
right femoral cutaneous nerve involvement, which have been 
discussed above, it does not appear that there any 
"exceptional or unusual" circumstances indicating that the 
rating schedule is inadequate to compensate the appellant for 
this disability.  VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  
Specifically, the Board finds no evidence of an exceptional 
disability picture.  It is not shown that the veteran has 
required frequent periods of hospitalization in several 
years.  In addition, the appellant is shown to be presently 
employed and hence, there appears to be no specific evidence 
of "marked interference" with employment as a result of 
this disability beyond that contemplated by the regular 
schedular standards.  Thus, in the absence of any evidence 
which reflects that this disability is exceptional or unusual 
such that the regular schedular standards are inadequate to 
rate it, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to a 60 percent disability evaluation for the 
service-connected fracture of the right femoral neck with 
right femoral cutaneous nerve involvement is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

